DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s Request for Continued Examination filed on May 17, 2021. 
Claims 1, 12 and 13 have been amended. 
Claims 2-3 have been canceled.
Claims 1, and 4-13 are currently pending. 
Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 12, and 13, Applicant argues that Chen fails to disclose “wherein the processing unit generates the first basis data set on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location”. However, Schafer teaches the first basis data set is proportional to the phase contrast X-ray image data in Pg. 11, lines 19-line 34. 
Regarding claims 1, 12, and 13, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and second basis data sets are determined at different times and from different sets of data) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 1, 12, and 13, Applicant argues “According to MPEP 2143.01 VI, if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. A skilled person would understand that the generation of second basis data set utilizing the first basis data set as taught by Schafer wound render the least squares fitting method in Chen in operable. Therefore, a skilled person would have no reason to combine and modify the teachings of Chen and Schafer to arrive at the above noted features of claim 1.” However, Chen’s calculation is not limited to using the least squares method to calculate the calibration factors. In [0046], Chen discloses that least squares fitting method can be used to calculate the calibration. In [0040]-[0042], the calculation of two calibration factors is disclosed by Chen. It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15).

Claim Objections
Claims 1 and 4-11 are objected to because of the following informalities:  
Regarding claim 1, 
Regarding claim 4, “utilization of the spectral sensitivity” should be changed to “utilization of the spectral sensitivity” in order to keep the spelling the same as the term “utilize” in line 20 of claim 1. 
Regarding claim 11, “an apparatus for generating” should be changed to “the apparatus for generating” in order to correct the antecedence and positively recite that the apparatus of claim is part of the claim.  

  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus for generating multi energy data from phase contrast image data according to claim 1” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the basis" in line 23.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “a basis”. Claims 4-8 are rejected by virtue of their dependency.          
Regarding claim 9, the claim recites the limitation "the same time" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “a same time”.                                                              
Regarding claim 10, the claim recites the limitation "the basis of the first basis data set and second basis data set" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 recites the limitation directed to “the basis” of data being proportional but not directed to the basis of the first and second basis image data. The Examiner has interpreted the limitation as “a basis of the first basis data set and second basis data set”. 
Regarding claim 12, the claim recites the limitation "the basis" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “a basis”. 
Regarding claim 13, the claim recites the limitation "the basis" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “a basis”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2015/0103970) in view of Schafer (WO 2015/014677).
Regarding claim 1, as best understood:
An apparatus for generating multi energy data from phase contrast imaging data, comprising: 
an input unit (Fig. 3B, 302 and 330); and
 a processing unit (Fig. 3B, 316); 
wherein, the input unit (Fig. 3B, 302 and 330) is configured to provide the processing unit with phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object ([0050], phase contrast data obtained);

wherein the processing unit (Fig. 3B, 316) is configured to generate multi energy data comprising two basis data sets (Fig. 2, 208, calibration factors derived); 
wherein the processing unit (Fig. 3B, 316) is configured to generate a first basis data set from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated), wherein the first basis data set comprises Compton data ( [0042]-[0043] and [0051], Compton effect), the Compton data corresponding to Compton scattering total attenuation coefficient data ( [0042]-[0043] and [0051], Compton attenuation);
wherein the processing unit (Fig. 3B, 316) is configured to generate a second basis data set ([0042]-[0043] and [0051], first calibration factor or photoelectric effect generated) from the phase contrast X-ray image data and the attenuation X-ray image data ([0051], first calibration factor generated based on  phase contrast data and attenuation data), wherein the second basis data set comprises Photoelectric data ( [0042]-[0043] and [0051], photoelectric effect), the Photoelectric data corresponding to Photoelectric total attenuation coefficient data ( [0042]-[0043] and [0051], photoelectric attenuation).
However, Chen fails to disclose wherein generation of the second basis data set comprises utilisation of the first basis data set, wherein the attenuation X-ray image data is utilized with the Compton scattering total attenuation data to calculate the photoelectric total attenuation coefficient data; and wherein the processing unit generates the first basis data set on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location. 

wherein the processing unit generates the first basis data set on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location (Abstract and Pg. 11-12, Photoelectric effect is proportional to Compton scatter). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, as best understood:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein a spectral detector sensitivity of a detector used to acquire the phase contrast X-ray image data (Schafer; Pg. 12, lines 3-8, effective X-ray spectrum at detector) is the same as a spectral detector sensitivity of a detector used to acquire the attenuation X-ray image data (Schafer; Pg. 12, lines 3-8, effective X-ray spectrum at detector); and wherein a baseline intensity signal relates to a detected signal on the detector when the object is not present (Schafer; Pg. 8, lines 15-32,  Intensity during blank scan); and wherein a spectrum of an X-ray source used during the acquisition of the phase contrast X-ray image data (Schafer; Pg. 12, lines 3-8, initial spectrum) is the same as a spectrum of an X-ray source used during the acquisition of 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, as best understood:
The combination of Chen and Schafer discloses the apparatus according to claim 4, wherein generation of the second basis data set comprises utilization of an energy dependence relating to data of the first basis data set (Chen; [0038]-[0041], energy dependence of) and an energy dependence relating to data of the second basis data set (Chen; [0038]-[0041], energy dependence).
Regarding claim 6, as best understood:
The combination of Chen and Schafer discloses the apparatus according to claim 4, wherein the detector (Chen; Fig. 3B, 310) used to acquire the phase contrast X-ray image data is the same as the detector used to acquire the attenuation X-ray image data (Chen; Fig. 3B, 310, same detector used); and wherein the X-ray source (Chen; Fig. 3B, 304) used during the acquisition of the phase contrast X-ray image data is the same as the X-ray source used during the acquisition of the attenuation X-ray image data (Chen; Fig. 3B, 304, same X-ray tube used).
Regarding claim 7, as best understood:

Regarding claim 8, as best understood:
The combination of Chen and Schafer discloses the apparatus according to claim 7, wherein the processing unit is configured to decompose the spectral image data into at least one basis image (Chen; [0042], photoelectric component image and Compton effect image), the at least one basis image comprising a first basis data set image (Chen; [0042], Compton effect image).
Regarding claim 9, as best understood:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein the phase contrast X-ray image data and the attenuation X-ray image data were acquired at a same time (Schafer; PG. 10, lines 20-33, phase gradient and attenuation data found at the same time). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Chen with the data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, as best understood:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein the processing unit is configured to generate multi energy and/or dual energy information (Chen; Fig. 1, 110) on a basis of the first basis data set and second basis data set 
Regarding claim 11, as best understood:
The combination of Chen and Schafer discloses a system for generating multi energy data from phase contrast imaging data, the system comprising:
at least one image acquisition unit (Chen; Fig. 3B, 302 and 330); 
an apparatus for generating multi energy data from phase contrast imaging data according to claim 1 (rejected above by Chen in view of Schafer);
an output unit (Chen; Fig. 3B, 316); 
wherein, the at least one image acquisition unit (Chen; Fig. 3B, 302 and 330) is configured to acquire the phase contrast X-ray image (Chen; Fig. 2, 202)and to acquire the attenuation X-ray image (Chen; Fig. 2, 204); and 
wherein, the output unit (Chen; Fig. 1, 316) is configured to output multi energy and/or dual energy information (Chen; [0048]-[0051], image based on calibration factors; Fig. 1, 110) on the basis of the first basis data set and the second basis data set (Chen; [0048]-[0051], image based on calibration factors; Fig. 1, 110).
Regarding claim 12, as best understood:
Chen discloses A method for generating multi energy data from phase contrast imaging data, comprising: 
providing phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object;
providing attenuation X-ray image data of the region of interest of the object (Fig. 2, phantom); 

generating a second basis data set ([0042]-[0043] and [0051], first calibration factor or photoelectric effect generated) from the phase contrast X-ray image data and the attenuation X-ray image data ([0051], first calibration factor generated from phase contrast and attenuation data), wherein the second basis data set comprises Photoelectric data ( [0042]-[0043] and [0051], photoelectric effect), the Photoelectric data corresponding to Photoelectric total attenuation coefficient data ( [0042]-[0043] and [0051], photoelectric attenuation).
However, Chen fails to disclose comprises utilizing the first basis data set, wherein the attenuation X-ray image data is utilized with the Compton scattering total attenuation data to calculate the photoelectric total attenuation coefficient data; and wherein the first basis data set is generated on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location.
Schafer teaches comprises utilizing the first basis data set (Pg. 11, lines 19-35, photo electric effect depends on Compton scatter), wherein the attenuation X-ray image data (Pg. 11, lines 19-34, total attenuation) is utilized with the Compton scattering total attenuation data (Pg. 11, lines 19-34, Compton scattering) to calculate the photoelectric total attenuation coefficient data (Pg. 11, lines 19-34, Compton scatter is used to calculate photoelectric effect); and 

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the phase contrast method of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, as best understood:
Chen discloses a computer program element ([0065], workstation) embedded in a non-transitory computer readable medium ([0065], workstation) for controlling an apparatus, which when executed by a processor is configured to carry out the method comprising:
providing phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object;
 providing attenuation X-ray image data of the region of interest of the object (Fig. 2, phantom); 
generating a first basis data set  ([0042]-[0043] and [0051], second calibration factor or Compton effect generated) from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated), wherein the first basis data set comprises Compton data ( [0042]-[0043] and [0051], Compton effect), the Compton data corresponding to Compton scattering total attenuation coefficient data ( [0042]-[0043] and [0051], Compton attenuation); and 

However, Chen fails to disclose comprises utilizing the first basis data set, wherein the attenuation X-ray image data is utilized with the Compton scattering total attenuation data to calculate the photoelectric total attenuation coefficient data; and wherein the first basis data set is generated on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location.
Schafer teaches comprises utilizing the first basis data set (Pg. 11, lines 19-35, photo electric effect depends on Compton scatter), wherein the attenuation X-ray image data (Pg. 11, lines 19-34, total attenuation) is utilized with the Compton scattering total attenuation data (Pg. 11, lines 19-34, Compton scattering) to calculate the photoelectric total attenuation coefficient data (Pg. 11, lines 19-34, Compton scatter is used to calculate photoelectric effect); and 
wherein the first basis data set is generated on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location (Abstract and Pg. 11-12, Photoelectric effect is proportional to Compton scatter).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the phase contrast method of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884